DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2020, 08/04/2020, 10/29/2020, 01/29/2021, 03/31/2021, 08/24/2021, 10/01/2021 and 02/01/2022 have been considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 10 recites “for powering the powering the peripheral rotor assemblies” should be corrected to ”for powering the peripheral rotor assemblies”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Claim 5, line 3 recites “read” which appears to be a misspelling of the word ”rear”. Appropriate correction is required.
Claims 12-15 are objected to for the use of undefined acronym “PAV”. Claims should not contain acronyms that have not been previously defined in a claim. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: Claim 16, line 13 recites “an cockpit” should be corrected to ”a cockpit”. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Claim 19, line 3 recites “read” which appears to be a misspelling of the word ”rear”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the pilot" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “means for vehicle steering” in claims 6 and 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-13, 15-16 and 19-20 re rejected under 35 U.S.C. 103 as being unpatentable over Von Novak (US 2017/0073065 A1) (Von Novak hereinafter) in view of Smith (US 7,874,513 B1).
Regarding claim 1, Von Novak discloses a flying vehicle (Fig. 1A, unmanned aerial vehicle (UAV) 100) comprising:
a central rotor assembly configured to provide vertical thrust for take-off and landing (Fig. 1A, primary rotor 110);
a fuselage having a longitudinal axis mounted to the central rotor assembly (Fig. 1A, frame 130);
a plurality of wings extending from the fuselage, each wing having a peripheral rotor assembly mounted thereto providing directional control of the vehicle (Fig. 1A, auxiliary rotors 120);
a flight computer (Fig. 3, control unit 150); and
a power source for powering the powering the peripheral rotor assemblies, the central assembly and the flight computer (Fig. 3, battery 170).
However, Von Novak does not explicitly disclose “a cockpit integrated with the fuselage and substantially surrounded by the central rotor assembly such that at least a portion of the cockpit forms a central hub of the central rotor assembly”.
Smith teaches such claimed subject matter. Smith teaches that “a passenger cabin is covered by a lightweight composite frame with one stationary front wraparound transparent canopy 127 which serves as the windshield, and two pivotally hinged gull wing style doors 126 which are wraparound composite door frames with transparent window material encompassing most of the surface to serve as the side windows and skylights on each side of the fuselage 100” (Col. 7, lines 11-31).

Regarding claim 5, Smith discloses the flying vehicle of claim 1, as stated above, wherein the fuselage comprises: a transparent front windshield; a transparent rear window: and at least one pivotally hinged door connectably integrated with the cockpit (Col. 7, lines 11-31).
Regarding claim 6, Smith discloses the flying vehicle of claim 1, as stated above, wherein the flight computer is located in the cockpit, and the cockpit further comprises a means for vehicle steering (Col. 14, lines 34-44).
Regarding claim 7, Smith discloses the flying vehicle of claim 6, as stated above, wherein the vehicle steering comprises wheel or yoke and yaw pedals (Col. 8, lines 33-37).
Regarding claim 8, Smith discloses the flying vehicle of claim 6, as stated above, wherein the flight computer is controlled by a fly-by-wire system that calculates gyroscopic stability and sends information to the plurality of peripheral rotor assemblies to adjust them to the correct orientation and rotational speed for controlled level flight or smooth descent (Col. 3, lines 32-38).
Regarding claim 9, Von Novak discloses the flying vehicle of claim 6, as stated above, wherein the power source is at least one of a battery, fuel cell, electric motor or combustion engine ([0001]).
Regarding claim 10, Smith discloses the flying vehicle of claim 1, as stated above, further comprising landing gear mounted to at least one of the fuselage and wings (Col. 4, lines 55-62).
Regarding claim 11, Smith discloses the flying vehicle of claim 1, as stated above, further comprising an emergency parachute with deployment rocked launcher (Col. 3, lines 25-31).
Regarding claim 12, Smith discloses the flying vehicle of claim 1, as stated above, wherein the flight computer uses the avionics to continuously balance and stabilize the PAV (Col. 8, lines 30-37).
Regarding claim 13, Von Novak discloses the flying vehicle of claim 1, as stated above, further comprising a plurality of proximity detectors working in conjunction with the flight computer to monitor the PAV and its surroundings to alter the flight path to avoid any collisions or landing that could damage the PAV ([0064]).
Regarding claim 15, Von Novak discloses the flying vehicle of claim 1, as stated above, wherein the flight computer restricts the altitude and speed of the PAV based on predetermined criteria ([0049] and [0054]).
Regarding claim 16, the elements contained in claim 16 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a multi-purpose air and land vehicle rather than a flying vehicle and is rejected for the same reasons as applied above.
Regarding claim 19, the elements contained in claim 19 are substantially similar to elements presented in claim 5, except that it sets forth the claimed invention as a multi-purpose air and land vehicle rather than a flying vehicle and is rejected for the same reasons as applied above.
Regarding claim 20, the elements contained in claim 20 are substantially similar to elements presented in claim 6, except that it sets forth the claimed invention as a multi-purpose air and land vehicle rather than a flying vehicle and is rejected for the same reasons as applied above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,040,544 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the presently presented claims are a broader variant than the patented claims. It would have been obvious to one of ordinary skill in the art at the time of the invention that the limitations are somewhat reworded/rearranged to merely produce the same effect of vertical take-off and landing for unmanned aerial vehicles.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LUKE HUYNH/Examiner, Art Unit 3661